Opinión concurrente y disidente del
Juez Asociado Señor Rebollo López.
Estoy en completo acuerdo con lo expresado en la pri-mera parte de la opinión del Tribunal a los efectos de que la aceptación de la oferta es el procedimiento normal para el perfeccionamiento de un contrato, ya que el vínculo obliga-cional entre las partes surge del acuerdo de voluntades que se manifiesta con la oferta y la aceptación, pero que, para poder ser así, es indispensable que la oferta contenga todos los elementos esenciales para la conclusión del contrato; en otras palabras, que una vez aceptada la oferta, por ser ésta una “oferta verdadera”, no hay necesidad de ulteriores negociaciones entre las partes.
Entiendo que es correcta la conclusión a la que llega la opinión del Tribunal a los efectos de qüe, atendidos los hechos particulares del presente caso, nunca se perfeccionó un contrato entre las partes.
Concurro, igualmente, con la norma que la citada opinión establece, a los efectos de que la retirada injustifi-cada por una parte de unas negociaciones puede generar responsabilidad, no empece el hecho de que las partes envueltas en ellas no están obligadas a proseguir con las mismas hasta perfeccionar el contrato, ya que en unas negociaciones siempre existe la libertad de obligarse en *533definitiva o de retirarse, según mejor convenga a dichas partes.
Entiendo que es una norma saludable aquella que pro-pone que el dolo, el fraude y la mala fe estén ausentes de una negociación; permitir que estén presentes en el trato profesional y en el tráfico comercial diario, a mi juicio, sería permitir que la ley que impere en esta sociedad sea la ley del más listo e inescrupuloso. Tenemos un deber ineludible de velar porque no sea así.
Estoy de acuerdo también en que, como el rompimiento en unas negociaciones por sí solo no genera responsabilidad, es mandatorio, para determinar si se impone o no responsa-bilidad a la parte que se retiró, examinar las circunstancias en que se produjo el rompimiento, tales como: (1) la forma en que comenzaron las negociaciones; (2) el desarrollo de las negociaciones y el curso que siguieron éstas; (3) la conducta observada por las partes durante ese curso o desarrollo; (4) la etapa en que se produjo el rompimiento; y (5) la expecta-tiva razonable, de la “otra” parte, en relación con la culmi-nación del contrato.
Lamento muy de veras, sin embargo, el no estar de acuerdo con la aplicación de la norma que hace la opinión del Tribunal a los hechos específicos del presente caso y, por lo tanto, me veo obligado a disentir.
Lo primero que hay que tener presente en este caso, es que Producciones Tommy Muñiz, Inc., representada en esas negociaciones por su presidente, el Sr. Tommy Muñiz, es una corporación compuesta por personas que han estado ligadas al mundo y negocio de las producciones de espectáculos por muchos años. En otras palabras, se trata de una entidad y de personas con mucha experiencia en este campo y que no sólo cuentan con dicha experiencia, sino con el asesora-miento necesario —técnico y legal— para llevar a cabo dicha producción.
1. ¿Cómo comenzaron las negociaciones?
Como bien señala la opinión del Tribunal, las mismas *534comenzaron mediante conversaciones que sostuviera el Sr. Arturo Carrión, Presidente del Comité Organizador de los VIII Juegos Panamericanos (COPAN), con distintos pro-ductores de televisión, para invitarlos a que sometieran lici-taciones.
2 y 3. El desarrollo y curso que siguieron dichas negocia-ciones y la conducta observada por las partes.
Tenemos que Producciones Tommy Muñiz, Inc., resultó ser el mejor postor al ofrecer, por los derechos exclusivos de radio y televisión en Puerto Rico, la suma de $200,000 y la instalación de un centro de televisión “que estará dispuesto y será adecuado para negociar su uso con otros mercados”.
Nótese que la oferta de Producciones Tommy Muñiz, Inc. se divide y se compone de dos partes: (a) la suma de $200,000 por los derechos exclusivos para transmitir por radio y televisión en Puerto Rico, y (b) la instalación del citado centro de televisión, el cual sería adecuado para negociar su uso con otros mercados.
Una vez que COPAN “adjudica” a la mencionada corpo-ración la subasta y le hace entrega de los correspondientes documentos, surge la gran dificultad, que estuvo presente a través de todas las negociaciones. ¿Cuál? Producciones Tommy Muñiz, Inc. objeta los documentos porque, alega-damente, el centro de televisión en relación con el cual ellos se obligaron sólo se usaría para la transmisión de los juegos en Puerto Rico.
Resulta sumamente difícil de aceptar, aun para un lego en la materia de producción de espectáculos, que la frase “estará dispuesto y será adecuado para negociar su uso con otros mercados” pueda ser interpretada en la forma y ma-nera que Producciones Tommy Muñiz, Inc. pretendía que se hiciera, una vez le fue adjudicada la subasta.
Debemos tener presente que en los VIII Juegos Panameri-canos participaban, además de Puerto Rico, numerosos países de América que estaban interesados en la transmisión por televisión de dichos juegos. La frase “otros mercados” no *535puede tener otra interpretación que “otros paísesno pode-mos llegar al ridículo e interpretarla como que se refería, digamos, además del “mercado” de San Juan, a “mercados” tales como los de Vieques o Culebra. Hace muchos años el ex Juez Asociado de este Tribunal, Hon. Raúl Serrano Geyls, expresó que “Los jueces no debemos, después de todo, ser tan inocentes como para creer [lo] que nadie más creería”. Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961).
Debido al “tranque” en las negociaciones las partes se reúnen una y otra vez y hacen y rehacen siete borradores de contrato. En otras palabras, COPAN, ante el “tranque” causado por la absurda interpretación que a sus propias palabras pretendió darle Producciones Tommy Muñiz, Inc., pacientemente negocia durante dos meses (del 22 de enero al 14 de marzo de 1979) con Producciones Tommy Muñiz, Inc., haciendo un esfuerzo por llegar a un acuerdo, propó-sito que no se pudo lograr.
¿Quién causó el tranque? ¿Quién actúa y negocia de mala fe? Nos parece que la contestación es obvia: Producciones Tommy Muñiz, Inc.
4. La etapa en que se produjo el rompimiento.
Al cabo de dos meses de negociaciones y encontrándose todavía las partes “en el mismo sitio que cuando empe-zaron” —por cuanto todavía se encontraban discutiendo sobre el “centro de televisión”— COPAN decide retirarse de las negociaciones con Producciones Tommy Muñiz, Inc. y utilizar las facilidades de la estación de televisión del Gobierno de Puerto Rico.
Se argumenta y se recalca —aparentemente con el propósito de “demostrar” que las negociaciones fueron rotas en forma injustificada y arbitraria por COPAN— el hecho de que el Gobernador de Puerto Rico, Hon. Carlos Romero Barceló, tomó injerencia en el asunto antes de que COPAN se retirara de las negociaciones con Producciones Tommy Muñiz, Inc.
*536No podemos olvidar que, a pesar de que COPAN es una corporación privada con fines no pecuniarios, en el desa-rrollo, la celebración y el éxito que pudieran tener los VIII Juegos Panamericanos estaba empeñado el honor, el presti-gio, la palabra y la imagen del Pueblo de Puerto Rico.
Ante una situación de hechos en que al final de dos meses de negociaciones las partes están como cuando empe-zaron, ello debido a que una de las partes (Producciones Tommy Muñiz, Inc.) pretende interpretar el ofrecimiento formal que hiciera, en una forma absurda; en que la fecha de la celebración de los juegos ya se acerca; en que dichos juegos están revestidos de un gran interés público, aparte de que en los mismos están envueltos fondos públicos, ¿es sorprendente el hecho de que el Gobernador de Puerto Rico interviniera en el asunto? Entendemos que no; era su deber hacerlo así.
5. Expectativa razonable de Producciones Tommy Muñiz, Inc. en relación con la culminación del contrato.
Ante una situación en que es la propia Producciones Tommy Muñiz, Inc. la que no sólo causa el “tranque” en las negociaciones, sino que las prolonga durante dos meses, ¿se le debe conceder daños por razón de que tenía una “expec-tativa razonable” de que se culminara el contrato? Sos-tenemos que no.
La opinión del Tribunal expresa que por razón de que Producciones Tommy Muñiz, Inc. había sido el licitador que había obtenido la buena pro “era razonable confiar que se llegaría a un acuerdo...”.
Ese mismo hecho parece ser lo que motivó a Produc-ciones Tommy Muñiz, Inc., una vez se le “adjudicó” la su-basta, a cambiar su ofrecimiento: una vez obtuvo la buena pro, parece ser que intentó situarse y negociar con COPAN desde una “posición de poder”.
La sentencia que dictara el tribunal de instancia en el presente caso debe ser revocada en tanto y en cuanto *537determina que Producciones Tommy Muñiz, Inc. tiene derecho a daños y perjuicios.
-0-